Bussell, C. J.
The majority of the court are of the opinion that this case is controlled by the ruling in Vaughn v. State, 88 Ga. 731 (16 S. E. 64), in which it was held, that “in making his statement to the jury as provided for by statute, the prisoner not being sworn as a witness, nor subject to cross-examination, nor restricted by the rules of evidence, he can not lay the foundation for introducing in his favor evidence that would otherwise be inadmissible;” and consequently that the trial judge did not err in excluding testimony as to the violent and turbulent character of the deceased, offered in behalf of the prisoner, it not appearing by evidence that the character of the deceased in that respect was known to the accused. Daniel v. State, 103 Ga. 202 (29 S. E. 767); Baker v. State, 142 Ga. 619 (83 S. E. 531). Eor my part, I think that under the rule that a defendant charged with murder can introduce proof that the deceased was a person of violent and turbulent character, where it is shown prima facie that the defendant had been assailed and was honestly seeking to defend himself (Doyal v. State, 70 Ga. 134), the statement of the accused alone may present such a prima facie case as to authorize the introduction of proof aliunde that the deceased was a man of violent and turbulent character. If, in according to the statement of a defendant preference over the sworn testimony, the jury may acquit the defendant, certainly in a doubtful case the statement may provide such a prima facie ease that the prisoner was assailed, and that it was necessary to defend himsélf, as to allow him corroboration and require the admission of any testimony tending to illustrate to the jury the motive by which he was actuated. Keener v. State, 18 Ga. 223 (63 Am. Dec. 269).

Judgment affirmed.


Russell, G. J., dissents.